DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Applicant’s election with traverse of species A1, C2, and A4 in the reply filed on 5/18/2022 is acknowledged.  The traversal is on the ground(s) that:

    PNG
    media_image1.png
    290
    877
    media_image1.png
    Greyscale

This is not found persuasive.  First, just because some species have some features in common does not negate the fact that there are different structural differences that will need to be searched and examined with respect to the statutory requirements of 35 USC 112, 101, 102, and 103 when these structural differences are recited in the claims.
Second, the species have physical attributes that are different from each other.  The searching for each species will involve different strategies and search terms because different terms are necessarily used to describe different physical attributes.  Searching for one set of physical attributes using one set of search terms would not necessarily involve or encompass a different set of physical attributes that is described with different terms.  Furthermore, the examination process is made burdensome by the analysis of multiple structures with respect to the statutory requirements of 35 USC 112, 101, 102, and 103.
The Applicant asserts:

    PNG
    media_image2.png
    180
    868
    media_image2.png
    Greyscale

The Examiner concedes that claims 1 and 12 are generic.  However, this argument does not negate the validity of the election of species requirement since there are dependent claims drawn to specific species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 and 14-16 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/18/2019 fails to completely comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Reference CN 1703165A was not considered because (1) it is not in the English language, (2) there is no English-language abstract, and (3) there is no concise explanation of relevance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a unit for determining the resistance and/or the impedance and/or the magnitude of the impedance of the tissue through which current flows and the tissue temperature in the tissue directly from this” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4, 6, and 22 are objected to because of the following informalities:
in claim 4, lines 2-3: “first and second feed electrode” should be “first and second feed electrodes”;1
in claim 6, line 2-3: “first and second measuring electrode” should be “first and second measuring electrodes”; 2
in claim 22, line 2: “a applied current” should be “an applied current”. 3
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12-13, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the continuous, non-invasive measurement of temperatures in a tissue” in lines 1-2, “the resistance” in line 4, “the magnitude” in line 5, “the impedance” in line 5, “the determination” in line 8, and “the aid” in line 9 in which there are insufficient antecedent bases for these recitations in the claim.
Claim 1 recites “from this” in line 4, but it is not clear what the limitation “this” is referring to.  Clarification as to the meaning of this phrase is required.
Claim 1 recites “the continuous, non-invasive measurement of temperatures in a tissue” in line 1 and “a tissue temperature in the tissue is determined directly from the resistance or the magnitude of the impedance” in lines 6-7, which renders claim 1 indefinite.  First, it is not clear if “temperatures in a tissue” is intended to be the same, related, or different from “a tissue temperature”.  If they are the same, consistent terminology should be used.  Second, it is not clear if “measurement” in the former recitation is supposed to be the same as “determined” in the latter recitation.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.  Third, it is not clear if there is one tissue temperature being measured/determined as suggested by lines 6-7 or if there are many tissue temperatures being measured/determined as suggested by line 1.
Claim 1 recites “in particular a skin sensor and/or and IR thermometer” in line 9 which is so grammatically awkward that its meaning is not clear.
Claims 2-9 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “characterized in that a certain magnitude of impedance or impedance value correlates with a certain temperature value such that an absolute temperature could be assigned” in lines 1-3, but the whole meaning of this recitation is not clear.  The recitation seems wholly separate from all the previously recited limitations such that it is not clear how this recitation fits in with any of the previously recited limitations.
Claim 4 recites “the method” in line 1, but it is not clear if this recitation is referring to “[a] method for the continuous, non-invasive measurement of temperatures in a tissue” of claim 1, line 1 or “a measurement method” of claim 1, lines 7-8.  Clarification is required.
Claim 4 recites “the method is carried out using at least two feed electrodes, a first feed electrode and a second feed electrode, wherein first and second feed electrode have a first distance from one another” in lines 1-3, but it is not clear how many electrodes feed electrodes there are.  For example, when read in conjunction with claim 1, there can be anywhere between two to seven feed electrodes:
Claim 1, line 3:  “at least one feed electrode” (1)
Claim 4, lines 1-2: “at least two feed electrodes” (1+2)4
Claim 4, line 2: “a first feed electrode” (1+2+1)5
Claim 4, line 2: “a second feed electrode” (1+2+1+1)6
Claim 4, lines 2-3: “first and second feed electrode” (1+2+1+1+2)7.
The relationship among these recitations should be made clear.
Claim 5 is rejected by virtue of its dependence from claim 4.
Claim 5 recites “to determine the tissue temperature at various depths” in lines 2-3, but it is not clear if this recitation is referring to a plurality of tissue temperatures (one for each depth) or a single temperature of all the various depths.  Also, this recitation compounds the issue of claim 1 as to how many tissue temperatures are being measured/determined.
Claim 6 recites “the method” in line 1, but it is not clear if this recitation is referring to “[a] method for the continuous, non-invasive measurement of temperatures in a tissue” of claim 1, line 1 or “a measurement method” of claim 1, lines 7-8.  Clarification is required.
Claim 6 recites “the method is carried out using at least two measuring electrodes, a first measuring electrode and a second measuring electrode, wherein first and second measuring electrode have a second distance from one another” in lines 1-3, but it is not clear how many electrodes measuring electrodes there are.  For example, when read in conjunction with claim 1, there can be anywhere between two to seven measuring electrodes:
Claim 1, line 4:  “at least one measuring electrode” (1)
Claim 6, lines 1-2: “at least two measuring electrodes” (1+2)8
Claim 6, line 2: “a first measuring electrode” (1+2+1)9
Claim 6, line 2: “a second measuring electrode” (1+2+1+1)10
Claim 6, lines 2-3: “first and second measuring electrode” (1+2+1+1+2)11.
The relationship among these recitation should be made clear.
Claim 7 is rejected by virtue of its dependence from claim 6.
Claim 7 recites “the first distance between the distance between the first measuring electrode and the second measuring electrode” in lines 1-2, but it is not clear what this expression means.  What is a distance between another distance?  Both are measurements of lengths, but they are not thought of as one being between another.
Claim 7 recites “to determine the tissue temperature at various depths” in lines 2-3, but it is not clear if this recitation is referring to a plurality of tissue temperatures (one for each depth) or a single temperature of all the various depths.  Also, this recitation compounds the issue of claim 1 as to how many tissue temperatures are being measured/determined.
Claim 8 recites “a current” in line 1, but it is not clear if this recitation is the same as, related to, or different from “a current” in claim 1, line 3.
Claim 8 recites “a frequency-dependent impedance is determined” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “the resistance or the magnitude of the impedance of the tissue” in claim 1, lines 4-5.  Clarification is required.
Claim 12 recites “a tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a tissue” in claim 12, line 1.  If they are the same, “a tissue” in line 2 should be “the tissue”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 12 recites “the voltage” in line 3, “the resistance” in line 5, “the impedance” in line 5, and “the magnitude” in line 5 in which there are insufficient antecedent bases for these limitations in the claims.
Claim 12 recites “current” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a current” in claim 12, line 2.  If they are the same, “a current” in line 6 should be “the current”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claim 12 recites “continuous non-invasive measurement of temperature in a tissue” in line 1 and “determining…the tissue temperature in the tissue directly from this” in lines 5-7 which renders claim 12 indefinite.  First, it is not clear if “temperature in a tissue” is intended to be the same, related, or different from “the tissue temperature”.  If they are the same, consistent terminology should be used.  Second, it is not clear if “measurement” in the former recitation is supposed to be the same as “determining” in the latter recitation.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear. 
Claim 12 recites “from this” in line 7, but it is not clear what the limitation “this” is referring to.  Clarification as to the meaning of this phrase is required.
Claims 13 and 17-22 are rejected by virtue of their dependence from claim 12.
Claim 20 recites “a constant current” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a current” in claim 12, line 2.  The relationship between these recitations should be made clear.
Claim 20 recites “a tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a tissue” in claim 12, line 1 and/or “a tissue” in claim 12, line 2. The relationship among these recitations should be made clear.
Claim 20 recites “feed electrodes” in line 2, but it is not clear if this recitation is the same as, related to, or different from “at least one feed electrode” in claim 12, line 2. The relationship between these recitations should be made clear.
Claim 21 recites “a voltage” in line 2, but it is not clear if this recitation is the same as, related to, or different from “the voltage” in claim 12, line 3.  The relationship between these recitations should be made clear.
Claim 21 recites “the measuring electrodes” in line 2, but it is not clear if this recitation is the same as, related to, or different from “at least one measuring electrode” in claim 12, line 3. The relationship between these recitations should be made clear.
Claim 22 is rejected by virtue of their dependence from claim 21.
Claim 22 recites “a frequency dependent impedance” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “the impedance” in claim 12, line 5.  The relationship between these recitations should be made clear.
Claim 22 recites “a applied current” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a current” in claim 12, line 2.  The relationship between these recitations should be made clear.
Claim 22 recites “a measured voltage” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a voltage” in claim 21, line 2 and/or “the voltage” in claim 12, line 3. The relationship among these recitations should be made clear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 9, 12-13, 17-19, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,236,886 (Cherepenin)(cited by Applicant), in view of U.S. Patent Application Publication No. 2011/0087096 (Behar), and further in view of U.S. Patent No. 4,140,109 (Savic).
Cherepenin teaches a method for the continuous, non-invasive measurement of temperatures in a tissue, comprising: supplying a current to the tissue by means of at least one feed electrode (supplying current via the exciting pair of electrodes connected to a current source; cols. 8-9 Cherepenin) and measuring a voltage caused by the current by means of at least one measuring electrode and from this the resistance or the magnitude of the impedance of the tissue through which the current flows is determined (measuring voltage via the measuring electrodes; cols. 8-9 of Cherepenin), characterized in that a tissue temperature in the tissue is determined directly from the resistance or the magnitude of the impedance (determining temperature; abstract, col. 1, lines 24-30, col. 5, lines 58-63, col. 12, line 60 to col. 13, line 10, col. 13, lines 35-45 of Cherepenin). Behar teaches that electric impedance tomography may be used to measure temperature absolutely, if the temperature dependence of resistivity for the type of tissue being measured is calibrated in advance (paragraph 0136 of Behar). Savic teaches that experimentation has proven the excellence of the correlation between the measured impedance and temperature at a specific depth (col. 3, lines 55-65 of Savic).  Savic further teaches that temperature measuring needles are used to make the correlation between the measured impedance and temperature at specific depths (col. 2, lines 29-46; col. 4, lines 40-50; and claim 13 of Savic).  Behar also teaches the use of temperature needles for measuring temperatures at various depths (paragraph 0082 of Behar).  It would have obvious to one of ordinary skill in the art at the time of invention to perform the determination of a reference temperature with the aid of a skin sensor since the use of reference temperatures at different depths relative to impedance measurements permits the measurements of temperature absolutely using the impedance measurements at different depths.
With respect to claim 1, the combination teaches or suggests a method for the continuous, non-invasive measurement of temperatures in a tissue, comprising:
supplying a current to the tissue by means of at least one feed electrode (supplying current via the exciting pair of electrodes connected to a current source; cols. 8-9 Cherepenin) and
measuring a voltage caused by the current by means of at least one measuring electrode and from this the resistance or the magnitude of the impedance of the tissue through which the current flows is determined (measuring voltage via the measuring electrodes; cols. 8-9 of Cherepenin), 
characterized in that a tissue temperature in the tissue is determined directly from the resistance or the magnitude of the impedance and a reference temperature is determined by means of a measurement method (determining temperature using the calibration method suggested by Behar and Savic; abstract, col. 1, lines 24-30, col. 5, lines 58-63, col. 12, line 60 to col. 13, line 10, col. 13, lines 35-45 of Cherepenin), 
wherein said measurement method performs the determination of the reference temperature with the aid of a sensor device, in particular a skin sensor and/or and IR thermometer (the temperature measuring needle of Behar or Savic).
With respect to claim 2, the combination teaches or suggests that a certain magnitude of impedance or impedance value correlates with a certain temperature value such that an absolute temperature could be assigned (determining temperature using the calibration method suggested by Behar and Savic).
With respect to claim 3, the combination teaches or suggest that with the aid of the sensor device a zero setting or a calibration is provided (determining temperature using the calibration method suggested by Behar and Savic with the temperature measuring needle of Behar or Savic).
With respect to claim 4, the combination teaches or suggests that the method is carried out using at least two feed electrodes, a first feed electrode and a second feed electrode, wherein first and second feed electrode have a first distance from one another (supplying current via the exciting pair of electrodes connected to a current source; cols. 8-9 Cherepenin).
With respect to claim 6, the combination teaches or suggests that the method is carried out using at least two measuring electrodes, a first measuring electrode and a second measuring electrode, wherein first and second measuring electrode have a second distance from one another (measuring voltage via the measuring electrodes; cols. 8-9 of Cherepenin).
With respect to claim 9, the combination teaches or suggests that the current is a frequency-variable alternating current, a pulsed direct current or a sinusoidal alternating current (col. 8 of Cherepenin).
With respect to claim 12, the combination teaches or suggests an apparatus for continuous non-invasive measurement of temperature in a tissue comprising:
at least one feed electrode for feeding a current into a tissue (the exciting pair of electrodes connected to a current source; cols. 8-9 Cherepenin); and
at least one measuring electrode for measuring the voltage produced by the current in the tissue (the measuring electrodes; cols. 8-9 of Cherepenin), characterized in that the apparatus comprises:
a unit for determining the resistance and/or the impedance and/or the magnitude of the impedance of the tissue through which current flows and the tissue temperature in the tissue directly from this (determining temperature using the calibration method suggested by Behar and Savic; FIG. 1, abstract, col. 1, lines 24-30, col. 5, lines 58-63, col. 12, line 60 to col. 13, line 10, col. 13, lines 35-45 of Cherepenin); and 
a device for determining a reference temperature which is assigned to a certain resistance or a certain magnitude of the impedance (the temperature measuring needle of Behar or Savic), 
wherein the device for determining the reference temperature is a sensor device, in particular a skin sensor and/or an IR thermometer (the temperature measuring needle of Behar or Savic).
With respect to claim 13, the combination teaches or suggests that the sensor device provides for a zero setting or a calibration (the temperature measuring needle of Behar or Savic).
With respect to claim 17, the combination teaches or suggests that the skin sensor is a surface sensor (the temperature measuring needle of Behar or Savic).
With respect to claim 18, the combination teaches or suggests that the device for determining the reference temperature comprises a temperature measuring needle (the temperature measuring needle of Behar or Savic).
With respect to claim 19, the combination teaches or suggests that the temperature measuring needle enables a depth dependent measurement of the temperature (the temperature measuring needle of Behar or Savic).
With respect to claim 21, the combination teaches or suggests that the apparatus comprises a microcontroller (the microprocessor 34 of Cherepenin) to which a voltage received by the measuring electrodes is supplied after amplification by a measuring amplifier (the amplifier 24, 25, or 28 of Cherepenin).
With respect to claim 22, the combination teaches or suggests that in the microcontroller (the microprocessor 34 of Cherepenin) a frequency dependent impedance is evaluated and calculated from a applied current and a measured voltage (abstract, col. 1, lines 24-30, col. 5, lines 58-63, cols. 8-9, col. 12, line 60 to col. 13, line 10, col. 13, lines 35-45 of Cherepenin).

Claims 1-4, 6, 8-9, 12-13, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0118727 (Fish), in view of Behar, and further in view of Savic.
Fish teaches a method for the continuous, non-invasive measurement of temperatures in a tissue, comprising: supplying a current to the tissue by means of at least one feed electrode (supplying a current to patch electrodes; paragraphs 0048-0052 and 0144 of Fish) measuring a voltage caused by the current by means of at least one measuring electrode and from this the resistance or the magnitude of the impedance of the tissue through which the current flows is determined (measuring using the patch electrode B; step 142 of Fish; paragraph 0048-0052 and 0144-0145 of Fish) and from this the resistance or the magnitude of the impedance of the tissue through which the current flows is determined (the complex impedance sensor 64; step 144 of Fish; paragraphs 0052 and 0144-0145 of Fish), characterized in that a tissue temperature in the tissue is determined directly from the resistance or the magnitude of the impedance (steps 156-158 of Fish; paragraphs 0144-0149 of Fish).  Behar teaches that electric impedance tomography may be used to measure temperature absolutely, if the temperature dependence of resistivity for the type of tissue being measured is calibrated in advance (paragraph 0136 of Behar). Savic teaches that experimentation has proven the excellence of the correlation between the measured impedance and temperature at a specific depth (col. 3, lines 55-65 of Savic).  Savic further teaches that temperature measuring needles are used to make the correlation between the measured impedance and temperature at specific depths (col. 2, lines 29-46; col. 4, lines 40-50; and claim 13 of Savic).  Behar also teaches the use of temperature needles for measuring temperatures at various depths (paragraph 0082 of Behar).  It would have obvious to one of ordinary skill in the art at the time of invention to perform the determination of a reference temperature with the aid of a skin sensor since the use of reference temperatures at different depths relative to impedance measurements permits the measurements of temperature absolutely using the impedance measurements at different depths.
With respect to claim 1, the combination teaches or suggests a method for the continuous, non-invasive measurement of temperatures in a tissue, comprising:
supplying a current to the tissue by means of at least one feed electrode (supplying a current to patch electrodes; paragraphs 0048-0052 and 0144 of Fish) and
measuring a voltage caused by the current by means of at least one measuring electrode (measuring using the patch electrode B; step 142 of Fish; paragraph 0048-0052 and 0144-0145 of Fish) and from this the resistance or the magnitude of the impedance of the tissue through which the current flows is determined (the complex impedance sensor 64; step 144 of Fish; paragraphs 0052 and 0144-0145 of Fish), 
characterized in that a tissue temperature in the tissue is determined directly from the resistance or the magnitude of the impedance and a reference temperature is determined by means of a measurement method (steps 156-158 of Fish using the calibration method suggested by Behar and Savic; paragraphs 0144-0149 of Fish)
wherein said measurement method performs the determination of the reference temperature with the aid of a sensor device, in particular a skin sensor and/or and IR thermometer (the temperature measuring needle of Behar or Savic).
With respect to claim 2, the combination teaches or suggests that a certain magnitude of impedance or impedance value correlates with a certain temperature value such that an absolute temperature could be assigned (determining temperature using the calibration method suggested by Behar and Savic).
With respect to claim 3, the combination teaches or suggest that with the aid of the sensor device a zero setting or a calibration is provided (determining temperature using the calibration method suggested by Behar and Savic with the temperature measuring needle of Behar or Savic).
With respect to claim 4, the combination teaches or suggests that the method is carried out using at least two feed electrodes, a first feed electrode and a second feed electrode (the source + and source – electrodes; paragraphs 0048-0052 of Fish), wherein first and second feed electrode have a first distance from one another (FIGS. 2-3 of Fish).
With respect to claim 6, the combination teaches or suggests that the method is carried out using at least two measuring electrodes, a first measuring electrode and a second measuring electrode (the sense + and the sense – electrodes; paragraphs 0048-0052 of Fish), wherein first and second measuring electrode have a second distance from one another (FIGS. 2-3 of Fish).
With respect to claim 8, the combination teaches or suggests that a current in a predefined frequency range is supplied by means of a frequency-variable generator and a frequency-dependent impedance is determined (paragraph 0049 of Fish).
With respect to claim 9, the combination teaches or suggests that the current is a frequency-variable alternating current, a pulsed direct current or a sinusoidal alternating current. (paragraph 0049 of Fish).
With respect to claim 12, the combination teaches or suggests that an apparatus for continuous non-invasive measurement of temperature in a tissue comprising:
at least one feed electrode for feeding a current into a tissue (supplying a current to patch electrodes; paragraphs 0048-0052 and 0144 of Fish); and
at least one measuring electrode for measuring the voltage produced by the current in the tissue (measuring using the patch electrode B; step 142 of Fish; paragraph 0048-0052 and 0144-0145 of Fish), characterized in that the apparatus comprises:
a unit for determining the resistance and/or the impedance and/or the magnitude of the impedance of the tissue through which current flows (the complex impedance sensor 64; step 144 of Fish; paragraphs 0052 and 0144-0145 of Fish) and the tissue temperature in the tissue directly from this (steps 156-158 of Fish; paragraphs 0144-0149 of Fish); and 
a device for determining a reference temperature which is assigned to a certain resistance or a certain magnitude of the impedance (the temperature measuring needle of Behar or Savic), 
wherein the device for determining the reference temperature is a sensor device, in particular a skin sensor and/or an IR thermometer (the temperature measuring needle of Behar or Savic).
With respect to claim 13, the combination teaches or suggests that the sensor device provides for a zero setting or a calibration (the temperature measuring needle of Behar or Savic).
With respect to claim 17, the combination teaches or suggests that the skin sensor is a surface sensor (the temperature measuring needle of Behar or Savic).
With respect to claim 18, the combination teaches or suggests that the device for determining the reference temperature comprises a temperature measuring needle (the temperature measuring needle of Behar or Savic).
With respect to claim 19, the combination teaches or suggests that the temperature measuring needle enables a depth dependent measurement of the temperature (the temperature measuring needle of Behar or Savic).

Claims 1-4, 6, 8-9, 12-13, 17-19, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0234701 (Cho), in view of Behar, and further in view of Savic.
Cho teaches a method for the continuous, non-invasive measurement of temperatures in a tissue, comprising: supplying a current to the tissue by means of at least one feed electrode (supplying a current to feed electrodes 1; paragraph 0049 of Cho) and measuring a voltage caused by the current by means of at least one measuring electrode (measuring using the measurement electrodes 3; paragraph 0049 of Cho) and from this the resistance or the magnitude of the impedance of the tissue through which the current flows is determined (paragraph 0049 of Cho), characterized in that a tissue temperature in the tissue is determined directly from the resistance or the magnitude of the impedance (paragraph 0013 and claim 6 of Cho). Behar teaches that electric impedance tomography may be used to measure temperature absolutely, if the temperature dependence of resistivity for the type of tissue being measured is calibrated in advance (paragraph 0136 of Behar). Savic teaches that experimentation has proven the excellence of the correlation between the measured impedance and temperature at a specific depth (col. 3, lines 55-65 of Savic).  Savic further teaches that temperature measuring needles are used to make the correlation between the measured impedance and temperature at specific depths (col. 2, lines 29-46; col. 4, lines 40-50; and claim 13 of Savic).  Behar also teaches the use of temperature needles for measuring temperatures at various depths (paragraph 0082 of Behar).  It would have obvious to one of ordinary skill in the art at the time of invention to perform the determination of a reference temperature with the aid of a skin sensor since the use of reference temperatures at different depths relative to impedance measurements permits the measurements of temperature absolutely using the impedance measurements at different depths.
With respect to claim 1, the combination teaches or suggests a method for the continuous, non-invasive measurement of temperatures in a tissue, comprising:
supplying a current to the tissue by means of at least one feed electrode (supplying a current to feed electrodes 1; paragraph 0049 of Cho) and
measuring a voltage caused by the current by means of at least one measuring electrode (measuring using the measurement electrodes 3; paragraph 0049 of Cho) and from this the resistance or the magnitude of the impedance of the tissue through which the current flows is determined (paragraph 0049 of Cho), 
characterized in that a tissue temperature in the tissue is determined directly from the resistance or the magnitude of the impedance and a reference temperature is determined by means of a measurement method (paragraph 0013 and claim 6 of Cho; using the calibration method suggested by Behar and Savic)
wherein said measurement method performs the determination of the reference temperature with the aid of a sensor device, in particular a skin sensor and/or and IR thermometer (the temperature measuring needle of Behar or Savic).
With respect to claim 2, the combination teaches or suggests that a certain magnitude of impedance or impedance value correlates with a certain temperature value such that an absolute temperature could be assigned (determining temperature using the calibration method suggested by Behar and Savic).
With respect to claim 3, the combination teaches or suggest that with the aid of the sensor device a zero setting or a calibration is provided (determining temperature using the calibration method suggested by Behar and Savic with the temperature measuring needle of Behar or Savic).
With respect to claim 4, the combination teaches or suggests that the method is carried out using at least two feed electrodes, a first feed electrode and a second feed electrode (the feed electrodes 1), wherein first and second feed electrode have a first distance from one another (FIG. 1 of Cho).
With respect to claim 6, the combination teaches or suggests that the method is carried out using at least two measuring electrodes, a first measuring electrode and a second measuring electrode (the measurement electrode 3), wherein first and second measuring electrode have a second distance from one another (FIG. 1 of Cho).
With respect to claim 8, the combination teaches or suggests that that a current in a predefined frequency range is supplied by means of a frequency-variable generator and a frequency-dependent impedance is determined (paragraphs 0010 and 0049 of Cho).
With respect to claim 9, the combination teaches or suggests that the current is a frequency-variable alternating current, a pulsed direct current or a sinusoidal alternating current (paragraphs 0010 and 0049 of Cho).
With respect to claim 12, the combination teaches or suggests that an apparatus for continuous non-invasive measurement of temperature in a tissue comprising:
at least one feed electrode for feeding a current into a tissue (feed electrodes 1; paragraph 0049 of Cho; and
at least one measuring electrode for measuring the voltage produced by the current in the tissue (the measurement electrodes 3; paragraph 0049 of Cho), characterized in that the apparatus comprises:
a unit for determining the resistance and/or the impedance and/or the magnitude of the impedance of the tissue through which current flows (paragraph 0049 of Cho) and the tissue temperature in the tissue directly from this (paragraph 0013 and claim 6 of Cho) a device for determining a reference temperature which is assigned to a certain resistance or a certain magnitude of the impedance (the temperature measuring needle of Behar or Savic), 
wherein the device for determining the reference temperature is a sensor device, in particular a skin sensor and/or an IR thermometer (the temperature measuring needle of Behar or Savic).
With respect to claim 13, the combination teaches or suggests that the sensor device provides for a zero setting or a calibration (the temperature measuring needle of Behar or Savic).
With respect to claim 17, the combination teaches or suggests that the skin sensor is a surface sensor (the temperature measuring needle of Behar or Savic).
With respect to claim 18, the combination teaches or suggests that the device for determining the reference temperature comprises a temperature measuring needle (the temperature measuring needle of Behar or Savic).
With respect to claim 19, the combination teaches or suggests that the temperature measuring needle enables a depth dependent measurement of the temperature (the temperature measuring needle of Behar or Savic).
With respect to claim 21, the combination teaches or suggests that the apparatus comprises a microcontroller (the evaluation unit 140 of Cho) to which a voltage received by the measuring electrodes is supplied after amplification by a measuring amplifier (the amplifier 65 of Cho).
With respect to claim 22, the combination teaches or suggests that in the microcontroller (the evaluation unit 140 of Cho) a frequency dependent impedance is evaluated and calculated from a applied current and a measured voltage (paragraph 0049 of Cho).

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fish, in view of Behar, and further in view of Savic, and further in view of U.S. Patent Application Publication No. 2006/0052678 (Drinan 678).
Fish teaches the use of mapping (paragraphs 0040, 0045, 0056, 0089, 0091, 0093-0094, 0122, 0136, 0150, 0156-0157, 0165, 0195 of Fish).  Drinan 678 teaches that using different placements of electrodes can provide various current paths of different depths so as to permit mapping (paragraph 0038 of Drinan 678).  It would have obvious to one of ordinary skill in the art at the time of invention to vary the distances among the feed and measuring electrodes so as to obtain a 3-D mapping of the temperature profile.
With respect to claim 5, the combination teaches or suggests that the first distance between the first feed electrode and the second feed electrode is varied in order to determine the tissue temperature at various depths (the above 103 analysis; paragraph 0038 of Drinan 678).
With respect to claim 7, the combination teaches or suggests that the first distance between the distance between the first measuring electrode and the second measuring electrode is varied in order to determine the tissue temperature at various depths (the above 103 analysis; paragraph 0038 of Drinan 678).

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fish, in view of Behar, and further in view of Savic, and further in view of U.S. Patent Application Publication No. 2003/0216661 (Davies).
Fish teaches the use of mapping (paragraphs 0040, 0045, 0056, 0089, 0091, 0093-0094, 0122, 0136, 0150, 0156-0157, 0165, 0195 of Fish).  Davies suggests that varying the spacing of the electrodes can provide various current paths of different depths so as to permit mapping (abstract and paragraph 0081 of Davies).  It would have obvious to one of ordinary skill in the art at the time of invention to vary the distances among the feed and measuring electrodes so as to obtain a 3-D mapping of the temperature profile.
With respect to claim 5, the combination teaches or suggests that the first distance between the first feed electrode and the second feed electrode is varied in order to determine the tissue temperature at various depths (the above 103 analysis; abstract and paragraph 0081 of Davies).
With respect to claim 7, the combination teaches or suggests that the first distance between the distance between the first measuring electrode and the second measuring electrode is varied in order to determine the tissue temperature at various depths (the above 103 analysis; abstract and paragraph 0081 of Davies).

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho, in view of Behar, and further in view of Savic, and further in view of Drinan 678.
Cho does not teach varying the placement of the feed and/or measurement electrodes.  Drinan 678 teaches that using different placements of electrodes can provide various current paths of different depths so as to permit mapping (paragraph 0038 of Drinan 678).  It would have obvious to one of ordinary skill in the art at the time of invention to vary the distances among the feed and measurement electrodes so as to obtain a 3-D mapping of the temperature profile.
With respect to claim 5, the combination teaches or suggests that the first distance between the first feed electrode and the second feed electrode is varied in order to determine the tissue temperature at various depths (the above 103 analysis; paragraph 0038 of Drinan 678).
With respect to claim 7, the combination teaches or suggests that the first distance between the distance between the first measuring electrode and the second measuring electrode is varied in order to determine the tissue temperature at various depths (the above 103 analysis; paragraph 0038 of Drinan 678).

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho, in view of Behar, and further in view of Savic, and further in view of Davies.
Cho does not teach varying the placement of the feed and/or measurement electrodes.  Davies suggests that varying the spacing of the electrodes can provide various current paths of different depths so as to permit mapping (abstract and paragraph 0081 of Davies).  It would have obvious to one of ordinary skill in the art at the time of invention to vary the distances among the feed and measurement electrodes so as to obtain a 3-D mapping of the temperature profile.
With respect to claim 5, the combination teaches or suggests that the first distance between the first feed electrode and the second feed electrode is varied in order to determine the tissue temperature at various depths (the above 103 analysis; abstract and paragraph 0081 of Davies).
With respect to claim 7, the combination teaches or suggests that the first distance between the distance between the first measuring electrode and the second measuring electrode is varied in order to determine the tissue temperature at various depths (the above 103 analysis; abstract and paragraph 0081 of Davies).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherepenin, in view of Behar, and further in view of Savic, and further in view of U.S. Patent Application Publication No 2002/0022773 (Drinan 773).
Cherepenin teaches supplying current via the exciting pair of electrodes connected to a current source (cols. 8-9 of Cherepenin). Sato discloses that a voltages source with a voltage/current converter can be used as a current source (paragraph 0051 of Drinan 773).12 It would have obvious to one of ordinary skill in the art at the time of invention to use the voltage source with the voltage/current converter as the current source of Cherepenin since it is a simple substitution of one known element for another to obtain predictable results. 
With respect to claim 20, the combination teaches or suggests that the apparatus comprises a U-I converter for applying a constant current to a tissue of a patient via feed electrodes (the voltage source with the voltage/current converter).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fish, in view of Behar, and further in view of Savic, and further in view of Drinan 773.
Fish teaches supplying a current to the tissue by means of at least one feed electrode (supplying a current to patch electrodes; paragraphs 0048-0052 and 0144 of Fish). Sato discloses that a voltages source with a voltage/current converter can be used as a current source (paragraph 0051 of Drinan 773).13 It would have obvious to one of ordinary skill in the art at the time of invention to use the voltage source with the voltage/current converter as the current source of Fish since it is a simple substitution of one known element for another to obtain predictable results. 
With respect to claim 20, the combination teaches or suggests that the apparatus comprises a U-I converter for applying a constant current to a tissue of a patient via feed electrodes (the voltage source with the voltage/current converter).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho, in view of Behar, and further in view of Savic, and further in view of Drinan 773.
Cho teaches a power source 2 connected to the feed electrodes (paragraph 0049 of Cho). Sato discloses that a voltages source with a voltage/current converter can be used as a power source (paragraph 0051 of Drinan 773).14 It would have obvious to one of ordinary skill in the art at the time of invention to use a voltages source with a voltage/current converter as the current source of Cho since it is a simple substitution of one known element for another to obtain predictable results. 
With respect to claim 20, the combination teaches or suggests that the apparatus comprises a U-I converter for applying a constant current to a tissue of a patient via feed electrodes (the voltage source with the voltage/current converter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However, such a change does not address the indefiniteness issue described below.
        
        2 However, such a change does not address the indefiniteness issue described below.
        
        3 However, such a change does not address the indefiniteness issue described below.
        4 It is not clear if these “at least two feed electrodes” of claim 4 encompass the “at least one feed electrode” of claim 1.
        
        5 It is not clear if “a first feed electrode” of claim 4 is already encompassed by the “at least one feed electrode” of claim 1 or the “at least two feed electrodes” of claim 4.
        
        6 It is not clear if “a second feed electrode” of claim 4 is already encompassed by the “at least one feed electrode” of claim 1 or the “at least two feed electrodes” of claim 4.
        
        7 Because of the lack of a definite article (the), it is not clear if “first and second feed electrode” of claim 4 is already encompassed by the “at least one feed electrode” of claim 1, the “at least two feed electrodes” of claim 4, or the combination of “a first feed electrode” and “a second feed electrode” of claim 4.
        
        8 It is not clear if these “at least two measuring electrodes” of claim 6 encompass the “at least one measuring electrode” of claim 1.
        
        9 It is not clear if “a first measuring electrode” of claim 6 is already encompassed by the “at least one measuring electrode” of claim 1 or the “at least two measuring electrodes” of claim 6.
        
        10 It is not clear if “a second measuring electrode” of claim 6 is already encompassed by the “at least one measuring electrode” of claim 1 or the “at least two measuring electrodes” of claim 6.
        
        11 Because of the lack of a definite article (the), it is not clear if “first and second measuring electrode” of claim 6 is already encompassed by the “at least one measuring electrode” of claim 1, the “at least two measuring electrodes” of claim 6, or the combination of “a first measuring electrode” and “a second measuring electrode” of claim 6.
        12 Col. 10, lines 55-60 of U.S. Patent No. 5,554,103 and col. 3, line 59 to col. 4, line 15 of U.S. patent No. 6,292,690 teach this as well.
        
        13 Col. 10, lines 55-60 of U.S. Patent No. 5,554,103 and col. 3, line 59 to col. 4, line 15 of U.S. patent No. 6,292,690 teach this as well.
        14 Col. 10, lines 55-60 of U.S. Patent No. 5,554,103 and col. 3, line 59 to col. 4, line 15 of U.S. patent No. 6,292,690 teach this as well.